6. L. ‘60:1 it   _                          07/06/2021



                                                                                   Case Number: PR 21-0005
         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005


                                                                                FILED
IN RE THE MOTION OF DANE C.                                                      JUL 0 6 2021
MUELLER FOR ADMISSION TO THE                                         ORDER
                                                                         Bowen Greenwood
                                                                             Clerk of Supreme Court
BAR OF THE STATE OF MONTANA                                                     State of Montana




      Dane C. Mueller has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Adrninistrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Mueller has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Dane C. Mueller may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this   -L day ofJuly,2021.

                                                                Chief t.A,
esu ;4 .mt•IL.